Citation Nr: 1007685	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
and hand disability.

2.  Entitlement to service connection for an eating disorder.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.

6.  Entitlement to an initial compensable evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to December 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a 
bilateral wrist and hand disability and low back disability, 
as well as the evaluations of hearing loss and sinusitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An eating disorder was not manifest in service and there 
is no credible or competent evidence of a current eating 
disorder.

2.  A heart disability was not manifest in service or within 
one year of retirement from service; there is no credible or 
competent evidence of a current heart disability.

3.  Bilateral hearing loss disability is manifested by Level 
III hearing loss in the right ear and Level III hearing loss 
in the left ear.





CONCLUSIONS OF LAW

1.  An eating disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A heart disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII, 
Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In July 2004, prior to his retirement, the Veteran 
acknowledged that he had been advised of the provisions of 
the VCAA, and that he did not have or know of any other 
sources of evidence.  At that time, he was advised of the 
evidence of record and told how VA would assist him in 
obtaining relevant evidence.  The evidence necessary to 
support a claim for service connection was discussed.

In December 2007, the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA examinations have 
been conducted, and the Board finds that the examinations 
were adequate in that they were performed by neutral, skilled 
providers who accurately recited the Veteran's history.  
Moreover, the report of the November 2006 audiometric 
examination provides the data required to appropriately rate 
the Veteran's hearing loss.  The Board observes that in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
deficient, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  The 
Veteran has not asserted that there is any deficiency in the 
November 2006 VA examination.

The Veteran has not otherwise identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Finally, with respect to the Veteran's claim for a 
compensable evaluation for bilateral hearing loss disability, 
the Board observes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The notice provided in July 2004 
predated the grant of service connection.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to proceed to a final decision in this 
appeal.


Analysis

Service Connection

As an initial matter the Board notes that the Veteran has not 
alleged that his claimed disabilities result from combat 
service.  Therefore, the combat provisions of 38 U.S.C.A. § 
1154 are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

	Eating Disorder

Service treatment records disclose that on examination in 
November 1985 and February 1986, the Veteran was assessed as 
psychiatrically normal.  

In July 1987 the Veteran complained of a weight problem and 
indicated that he induced vomiting.  On mental health consult 
in August 1987 the provider determined that the Veteran did 
not meet the diagnostic criteria for bulimia.  The provider 
indicated that the Veteran would be followed with behavioral 
counseling for weight loss and maintenance.  

On separation examination in May 2004, the Veteran denied 
nervous trouble of any sort.  He also denied that he had 
received counseling of any type or having been evaluated or 
treated for a mental condition.

In August 2004 the Veteran was seen for reported anxiety 
attacks.  He reported a past history of bulimia from 1987 to 
2000, resolved.  The diagnosis was adjustment disorder with 
mixed anxious and depressed mood, mild.

On VA psychiatric examination in September 2006, the Veteran 
reported problems with anxiety.  He stated that his appetite 
was variable.  Following mental status examination, the 
diagnosis was PTSD.  

In his December 2006 substantive appeal, the Veteran stated 
that he developed an eating disorder trying to maintain Army 
weight standards.

Having carefully reviewed the record pertaining to this 
claim, the Board has determined that service connection for 
an eating disorder is not warranted.  In this regard, the 
Board notes that while the Veteran reported self induced 
vomiting in service, mental health consultation in August 
1987 resulted in no diagnosis of an eating disorder.  On 
separation examination in May 2004, the Veteran specifically 
denied nervous trouble or having received counseling, 
evaluation, or treatment for a mental condition.  At that 
time, he was noted to be psychiatrically normal.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and 
report on simple conditions.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  However, 
competency must be distinguished from credibility, and, in 
this instance, the Board finds the Veteran's assertions that 
he developed an eating disorder in service not credible.  In 
fact, the Veteran has neither produced nor identified 
evidence demonstrating an eating disorder during service or 
following discharge.  Most significantly, at discharge the 
Veteran denied any history of nervous trouble, or having 
received treatment for a mental condition.

The Board has considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the Federal Circuit determined that the Board erred by 
finding that a claimant's report of in-service symptoms 
lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time.  
However, the Board believes the instant case is clearly 
distinguishable, as the Board does not rely solely upon a 
general absence of complaints during service.  Rather, it 
relies on the fact that the Veteran specifically reported 
self induced vomiting on one occasion and was found not to 
meet the criteria for a diagnosis of bulimia.  Following that 
instance of treatment, there are no further complaints, 
diagnoses, or treatment referable to any eating disorder.

Moreover, there is no indication of a current eating 
disorder.  The Veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show that 
he currently has an eating disorder that is related to 
service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(2001).  Rather, he has stated only that he developed an 
eating disorder trying to maintain Army weight standards; 
however, as noted above, no such disorder was diagnosed 
during service, and there is no competent evidence reflecting 
a current diagnosis.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In summary, there is no credible evidence of a chronic 
disability in service, no credible evidence of a continuity 
of symptomatology since service, and no medical evidence 
establishing any current eating disorder.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  Consequently, the benefit sought on 
appeal is denied.

	Heart

Review of the service treatment records indicates that EKG 
testing in November 1985 and February 1986 was normal.  EKG 
was also normal in May 1987.  In April 1997, the Veteran 
reported a history of palpitations and heart trouble.  EKG 
revealed sinus bradycardia but was otherwise normal.  EKG in 
September 1999 also revealed sinus bradycardia.  

In October 1999, the Veteran was seen for chest pain that 
came and went.  EKG revealed normal sinus rhythm with 
occasional premature supraventricular complexes, and was 
otherwise normal.  Borderline hypertension was noted on 
physical examination.  On follow-up later that month, the 
assessment was atypical chest pain.  The provider noted that 
myocardial infarction was ruled out.  She noted that she had 
a lengthy discussion with the Veteran regarding other 
possible causes of chest pain, to include gastrointestinal 
symptoms, musculoskeletal causes such as costochondritis, and 
anxiety related symptoms.  

On medical board evaluation for his right knee in May 2004, 
the Veteran denied any significant medical problems.  He did 
endorse a history of palpitation, pounding heart, or abnormal 
heart beat.  The examiner noted that the Veteran had 
experienced premature ventricular contractions in 1993 and 
1994, but that they had resolved.  Physical examination 
revealed normal heart and chest.  

On VA examination in September 2006, the Veteran reported 
that he began having chest pain in 1991 and that he was 
worked up with negative results.  He stated that his symptoms 
worsened in 1999, and he was diagnosed with Barrett's 
esophagus, gastroesophageal reflux, and hiatal hernia.  He 
indicated that he had sharp, stabbing pain across his chest.  
Diagnoses did not include any finding referable to the 
Veteran's heart.  Barrett's esophagus, hiatal hernia, and 
reflux were diagnosed.  

In December 2006 the Veteran stated that he suffered from 
chest pain during service.  He argued that it was related to 
stress during active duty.

Upon review of the record pertaining to this claim, the Board 
has determined that service connection for a heart disability 
is not warranted.  In this regard, the Board notes that while 
the Veteran complained of chest pain during service, no 
cardiac diagnosis was made.  Rather, atypical chest pain was 
noted in October 1999, and the provider discussed with the 
Veteran the possible causes of his symptoms, to include 
gastrointestinal, musculoskeletal, and anxiety related 
causes.  On discharge examination in May 2004, the Veteran's 
heart and chest were normal.  

The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and 
report on simple conditions, to include chest pain.  See 
Jandreau, supra.  However, competency must be distinguished 
from credibility, and, in this instance, the Board finds his 
reports of developing a chronic disability related to his 
chest pain not credible.  In fact, the Veteran has neither 
produced nor identified evidence demonstrating a heart 
disability.  The Board again observes that while the May 2004 
examiner noted a history of chest pain and premature 
ventricular contractions, the symptoms had resolved and the 
Veteran's heart and chest were normal.    

The Board has considered the decision in Buchanan, supra.  
However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it 
relies on the fact that the Veteran was worked up for chest 
pain and additionally underwent EKG testing during routine 
examinations, and no heart disability was diagnosed.  

Moreover, there is no indication of a current heart 
disability.  The Veteran has not identified or produced any 
evidence, medical or otherwise, that would tend to show that 
he currently has a heart disability that is due to disease or 
injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (2001).  Rather, he has stated only that he experienced 
chest pain.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, there is no credible evidence of a chronic 
disability in service, no credible evidence of a continuity 
of symptomatology since service, and no medical evidence 
establishing any current disability of the heart.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  Consequently, the benefit sought on 
appeal is denied.

Evaluation of Bilateral Hearing Loss Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  The Board notes that the 
Veteran's hearing loss disability does not comport with 
either of these exceptional patterns of hearing impairment.

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the Veteran's 
disability rating.

The Veteran submitted to a VA examination in November 2006.  
The examiner noted that audiometric testing in April 2004 
revealed a mild notching hearing loss at 4000 Hz with all 
other test frequencies falling within normal to borderline 
normal limits.  The Veteran indicated that he had noticed a 
significant worsening of his hearing in the previous two 
years.  Diagnostic testing resulted in the following puretone 
thresholds:




HERTZ


Average


1000
2000
3000
4000

Right

20
20
30
45
29
Left

15
20
30
50
29

Speech recognition scores were 80 percent bilaterally.  

The Board observes that application of the regulation to the 
findings on the November 2006 audiometric evaluation results 
in a numeric designation of III for the right ear and III for 
the left.  A noncompensable evaluation is warranted when 
those values are applied to Table VII.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Thus, the record demonstrates that the 
schedular rating assigned by the RO is correct.

The Board has also considered whether the Veteran has an 
exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  
However, the evidence demonstrates that the Veteran did not 
have a threshold of 55 decibels or more at the indicated 
frequencies or a puretone threshold of 30 or less at 1000 
Hertz and 70 or more at 2000 Hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86 are not applicable in this 
case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected hearing loss disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular rating schedule standards.  

Furthermore, with regard to whether the schedular criteria 
for hearing loss are adequate in this case, although the 
assignment of disability evaluations is based on a mechanical 
application of numerical tables to the numerical findings 
upon audiological evaluation, the Board finds that the 
numerical criteria in the rating schedule contemplate the 
impairment of function that is experienced by the Veteran.  
Specifically, the Board determines that the decibel loss and 
speech discrimination ranges designated for each level of 
hearing impairment in Tables VI and VIA were chosen in 
relation to clinical findings of the impairment experienced 
by Veterans with certain degrees and types of hearing 
disability.  In support of this finding, the Board points to 
the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, 
effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 
1999).  In forming these revisions, VA sought the assistance 
of the Veteran's Health Administration (VHA) in developing 
criteria that contemplated situations in which a Veteran's 
hearing loss was of such a type that speech discrimination 
tests may not reflect the severity of communicative 
functioning these Veterans experienced or that was otherwise 
an extreme handicap in the presence of any environmental 
noise, even with the use of hearing aids.  VHA had found 
through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The decibel threshold requirements for application of 
Table VIA were based on the findings and recommendations of 
VHA.  The intended effect of the revision was to fairly and 
accurately assess the hearing disabilities of Veterans as 
reflected in a real life industrial setting.  59 Fed. Reg. 
17,295 (April 12, 1994).  Accordingly, the Board finds that 
functional impairment due to hearing loss that is compounded 
by background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.

Therefore, the simple fact that the Veteran's hearing 
disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the 
criteria specifically designed for the type of real-world 
impairment experienced by the Veteran, does not place his 
symptomatology outside of that contemplated by the rating 
schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty, have been considered under the numerical criteria 
set forth in the rating schedule.  Thus, the Board determines 
that the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

ORDER

Entitlement to service connection for an eating disorder is 
denied.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

The Veteran claims that he has a back disability and a 
bilateral wrist disability that are related to service.  The 
Board observes that goniometer readings apparently taken in 
August 2004, prior to the Veteran's retirement from service, 
show some limitation of motion of the lumbar spine and 
wrists.  As a full examination report is not of record, it is 
unclear whether any pertinent diagnoses were rendered.  As 
functional impairment was noted prior to discharge, the Board 
has determined that a VA examination is necessary to 
determine whether there is any current disability, and if so, 
whether such are related to the findings in service.

The Veteran is in receipt of a noncompensable evaluation for 
sinusitis.  A higher evaluation requires evidence of one or 
two incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment or more than 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6511 (2009).  The September 
2006 VA examination did not address whether the Veteran 
experiences purulent discharge or crusting.  Moreover, in 
December 2006, the Veteran stated that he suffered from daily 
sinus headaches.  He also stated that he was prescribed 
antibiotics on average two times per year.  Based on this 
evidence, it is unclear whether the Veteran does in fact meet 
the criteria for a compensable evaluation for sinusitis.  
Therefore, an additional VA examination is warranted to 
assess the severity of this disability.

In light of the above discussion, the Board has determined 
that additional development is required in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
extent and etiology of his claimed low 
back, and bilateral wrist and hand 
disabilities.  All necessary testing 
should be carried out in conjunction with 
this examination, the results of which 
should be reported in detail.  
Additionally, a complete history should 
be elicited from the Veteran.  The claims 
file and a copy of this remand should be 
provided to the examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
claimed low back disability, and 
bilateral wrist and hand disability is 
related to any disease or injury in 
service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.  

2.  Schedule the Veteran for a VA 
otolaryngology examination to determine 
the severity of his service-connected 
sinusitis.  All necessary testing should 
be carried out in conjunction with this 
examination, the results of which should 
be reported in detail.  Additionally, a 
complete history should be elicited from 
the Veteran.  The claims file and a copy 
of this remand should be provided to the 
examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should identify all current 
manifestations of the Veteran's 
sinusitis.  The examiner should also 
discuss the history of this disability in 
terms of the number of incapacitating and 
non-incapacitating episodes the Veteran 
experiences per year.  The examiner 
should be informed of the regulatory 
definitions of incapacitating and non-
incapacitating episodes as they pertain 
to the evaluation of sinusitis.

A discussion of the complete rationale 
for all opinions expressed should be 
included in a written report.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


